EXHIBIT 10

Hampson Equities Ltd.

 




 

 

December 11th, 2012




Mr. Richard Asta

CEO

LivingVentures, Inc.

2200 Lucien Way, Suite 340
Maitland, FL, USA 32751-7019




Re: Consultancy, Advisory and Investment Banking Agreement




Dear Rick:




This Letter Agreement (this “Agreement”) will confirm that LivingVentures, Inc.
(referred to as the "Company”) hereby engages Hampson Equities, Ltd. ("HEL") to
act in the capacity of a management consultant and financial advisor on a
non-exclusive basis to provide certain Services (as defined below) to the
Company in accordance with the terms and conditions set forth herein; and HEL
hereby agrees to provide such Services on a “best-efforts” basis to the Company
in accordance with such terms and conditions.   




Now, therefore, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:




1.

For the purposes of this Agreement, the term "Services" shall include the
provision of the services of C. Geoffrey Hampson (“Hampson”) to act in the
capacity of Executive Chairman of the Company.  Hampson will, in that capacity,
raise awareness of the Company, negotiate partnerships, identify new potential
projects and obtain capital for the Company, or otherwise arrange for the
Company to receive capital, through any legal means, whether equity, debt or any
combination thereof or to arrange for a sale of some or all of the Company’s
capital stock or assets (a “Financing”).




2.

Nothing contained in this Agreement shall be construed as an offer by HEL or any
of its affiliates to either extend credit or to provide legal, tax or accounting
services as HEL does not render such advice.




3.

The “Term” of this Agreement shall extend from November 1, 2012 and shall
continue in force for twelve (12) months.  The Company and HEL may elect to
extend the term of the Agreement after the initial term.




4.

During the Term of this Agreement, and for a period of six (6) months after the
expiration of this Agreement, if the Company consummates a Financing with a
party introduced to the Company either directly or indirectly, by or through
HEL, the Company shall pay to HEL all fees and expenses provided hereunder
subject, however, to the provisions of Paragraph 26.  




5.

In consideration of the performance of the Services by HEL on behalf of the
Company pursuant to this Agreement (and in addition to the payment of expenses
as provided for in Section 6 hereof), the Company shall compensate HEL as
follows:








--------------------------------------------------------------------------------



a.

A monthly retainer fee of $12,000 (“Monthly Retainer”) payable monthly in
advance for each month that this Agreement is in force. It is acknowledged that
the Company does not presently have the funds to make these payments and that
the Monthly Retainer will be accrued until either (a) such time as HEL has
raised a minimum of $2 million for the Company upon acceptable terms, or (b) at
the expiration of the Term of this Agreement, whichever first occurs.

b.

Upon the closing of a Financing during the Term of this Agreement or within six
(6) months from the expiration of this Agreement, with a party that was
introduced to the Company by or through HEL, the Company shall pay a cash fee
equal to six percent (6%) of equity investment (whole or partial sale of the
Company) obtained by the Company, through the provision of Services provided by
HEL, subject, however, to the provisions of Paragraph 26.

c.

At the sole discretion of HEL, and with the approval of the SEC and OTCBB, the
above referenced fee may be paid in the form of Common Equity in the Company,
based on a price of Twenty five cents ($.25) for the Company’s shares.

d.

The Company will reimburse to HEL the reasonable relocation costs incurred by
Hampson to move to the Orlando area from Chicago (but no more than $25,000).

e.

Upon the closing of a Financing during the Term of this Agreement or within six
(6) months from the expiration of this Agreement, with a party that was not
introduced to the Company by or through HEL, but HEL was instrumental in the
closing of the Financing, the Company shall pay a cash fee equal to three
percent (3%) of equity investment (whole or partial sale of the Company)
obtained by the Company, through the provision of Services provided by HEL,
subject, however, to the provisions of Paragraph 26.

 

6.

For the purposes of this Agreement, "Security" shall mean:  (i) any stock or
other security or ownership interest of the Company (or entity succeeding or
surviving the Company in the case of an M&A Transaction) of the class, series
and with the same terms as is issued in connection with a Financing, as the case
may be, or (ii) if no such stock, security or ownership interest is issued in
connection with a Financing, the existing common stock or unit of ownership
interest of the Company (or entity succeeding or surviving the Company in the
case of an M&A Transaction).  




7.

For the purposes of this Agreement, "Consideration" shall mean the aggregate
amount of all cash, plus the fair market value of all securities, other
property, goods, services, use of premises or personnel, or other items of
value, received by the Company, its agents, employees, stockholders, affiliates,
and subsidiaries, in connection with a Financing, as the case may be, of any
nature, arising from HEL’s rendering of the Services hereunder, including,
contingent payments received by the Company at or subsequent to the closing. For
the purposes of this Agreement, the fair market value of any share or unit of
any stock or other security in which a public market exists shall be based at
the average of the last sales price for such securities on the fifteen (15)
trading days prior to the date of the announcement of such Financing as the case
may be.




8.

During the Term of this Agreement, HEL shall be reimbursed by the Company for
all of its reasonable and necessary out-of-pocket expenses, which are related to
the provision of the Services pursuant to this Agreement, including,





Hampson Equities Ltd. Engagement Agreement            2 of
7                                                  December 11, 2011




--------------------------------------------------------------------------------

but not limited to expenses for research services, legal fees, outside due
diligence consulting, travel and communications.  Any expense requires
pre-approval by the Company via email. Invoices for out-of-pocket expenses shall
be supported by appropriate documentation and may be submitted by HEL to the
Company not more often than every thirty (30) days during the Term of this
Agreement. Expenses shall be promptly reimbursed to HEL upon presentation of
invoices to the Company by HEL.




9.

The Company agrees to furnish all information and documents to potential
investors/lenders/acquirers and otherwise take all actions necessary to comply
with all applicable federal and provincial securities laws and other laws.  The
Company will not make any representation, statement, or warranty in any
instrument or document executed or furnished in connection with a Financing,
which contains or will contain any untrue statement of material fact, or omits
to state a material fact which is necessary to make the statements and
information contained in such instrument or document not misleading. HEL shall
be under no obligation to make an independent appraisal of assets or an
investigation or inquiry as to any information regarding, or any representations
of, any other participant in a Financing, and shall have no liability with
regard thereto.  The Company acknowledges and agrees that HEL will be using and
relying upon such information supplied by the Company and its officers, agents
and others and any other publicly available information concerning the Company
without any independent investigation or verification thereof or independent
appraisal by HEL of the Company or its business or assets.




10.

HEL or Hampson are not required to provide the Services to the Company as their
sole and exclusive function and the HEL and Hampson may have other business
interests and may engage in other activities, in addition to those relating to
the Company, including, without limitation, the making or management of other
investments. HEL and Hampson may pursue and engage in other ventures and
activities, even if competitive with the business of the Company, and such
activity by HEL or Hampson will not be deemed wrongful or improper. HEL and
Hampson shall not be obligated to present any particular investment opportunity
to the Company, even if such opportunity is of a character that, if presented to
the Company, could be taken by the Company, and HEL and its Affiliates and
Hampson will have the right to take for its own account, or to recommend to
others, any such particular investment opportunity. No Investor, the Company nor
any shareholders of the Company shall have any right in or to any other ventures
or activities in which HEL or Hampson is involved or to the income or proceeds
derived from such other ventures or activities. Notwithstanding the foregoing,
HEL shall not engage in any business or financing for Assisted Living or Memory
Care facilities or companies without the prior approval of the Company.




11.

The Company may be subject to various conflicts of interest arising out of its
relationship with HEL.




Resolution of Conflicts of Interest:

Notwithstanding that HEL is subject to a fiduciary duty as prescribed by the law
and pursuant to this Agreement, in handling the affairs of the Company, HEL will
not breach such fiduciary duties towards the Company. In the event of any
conflict, HEL will use its best efforts to mitigate such potential adversity and
at all times abide by any conflict resolution provided by the Company.





Hampson Equities Ltd. Engagement Agreement            3 of
7                                                  December 11, 2011




--------------------------------------------------------------------------------




12.

The Company acknowledges that all advice (written or oral) given by HEL to the
Company in connection with HEL’s engagement hereunder is intended solely for the
benefit and use of the Company and its Board of Directors in raising awareness
for the Company, considering a Transaction or a Financing to which the advice
relates, and the Company agrees that no person or entity other than the Company
and its Board of Directors shall be entitled to make use of or rely upon the
advice of HEL, and no such opinion or advice shall be used for any other purpose
or reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, nor may the Company make any public references to HEL, or use
HEL’s name in any annual reports or any other reports or releases of the Company
without HEL’s prior written consent.




13.

HEL and the Company agree and acknowledge that the decision to consummate a
Transaction and/or a Financing shall be in the Company's sole and absolute
discretion.




14.

In providing the Services to the Company pursuant to this Agreement, HEL shall
be an independent contractor, and no party to this Agreement shall make any
representations or statements indicating or suggesting that any joint venture,
partnership, affiliation, or other such relationship exist between HEL and the
Company.  




15.

The Company and HEL agree that each party will indemnify and hold harmless the
other party, such other party’s affiliates and the directors, officers,
employees and agents of such party (each an “Indemnified Party”) against losses,
claims, damages, penalties, judgments, liabilities and expenses (including
without limitation, all expenses of litigation or preparation for litigation,
whether or not such Indemnified Party is a party to such litigation)
(collectively, “Liabilities”) which any of the Indemnified Parties may pay or
incur arising out of or relating to the Services provided under this Agreement;
provided, however, such indemnity shall not apply to any such Liability of any
Indemnified Party to the extent it is found in a final judgment (not subject to
further appeal by a court of competent jurisdiction) to have resulted solely
from such Indemnified Party’s gross negligence or willful misconduct.  If such
indemnification were for any reason not available for HEL, the Company agrees to
contribute to the Liabilities involved in the proportion that its interest
(including that of any affiliated person or entity) bears to the interest of HEL
in an M&A Transaction or a Financing.  Under no circumstances shall the Company
be responsible in the aggregate for amounts which exceed the amount of any fee
to be received by HEL under this Agreement.




16.

The Company covenants and agrees never to commence, aid in any way, prosecute or
cause to be commenced or prosecuted, any action or other proceeding based upon
any claims, demands, causes of action, obligations, damages or liabilities that
are the subject of this Agreement or which in any way relate to, concern, or
arise out of the performance of the Services hereunder, or any other actions
taken by HEL on behalf of, or for the benefit of the Company, except in the case
or fraud or misrepresentation on the part of HEL.




17.

HEL covenants and agrees never to commence, aid in any way, prosecute or cause
to be commenced or prosecuted, any action or other proceeding based upon any
claims, demands, causes of action, obligations, damages or





Hampson Equities Ltd. Engagement Agreement            4 of
7                                                  December 11, 2011




--------------------------------------------------------------------------------

liabilities that are the subject of this Agreement or which in any way relate
to, concern, or arise out of the performance of the Company hereunder, or any
other actions taken by The Company on behalf of, or for the benefit of the
Company or HEL, except in the case or fraud or misrepresentation on the part of
HEL.




18.

The Company hereby represents and warrants that the execution of and performance
of this Agreement shall not violate, conflict with, or result in a breach or
default under any agreement, understanding or commitment of any nature, or any
provincial, federal or local ordinance, statute or other law to which the
Company is bound or subject, provided HEL is in compliance with securities
regulations in the receipt of income from Company.




19.

The representations, warranties, and obligations contained in this Agreement
shall survive the closing of a Transaction or a Financing and the termination or
expiration of this Agreement.




20.

If either party to this Agreement shall bring a suit or action against the other
party for relief, declaratory or otherwise, arising out of this Agreement, the
prevailing party shall be entitled to recover all fees, expenses, court costs
and disbursements, in addition to such amount as the court may adjudge to be
reasonable attorneys’ fees.




21.

This Agreement shall inure to the benefit of and be binding upon HEL and the
Company and any of their respective heirs, successors and assigns.  This
Agreement is intended to be and is for the sole and exclusive benefit of the
parties hereto and their respective heirs, successors and assigns and for the
benefit of no other person, and no other person shall have any legal or
equitable right, remedy or claim under or in respect of this Agreement.  Unless
otherwise expressly agreed to by HEL, in writing, no one other than the Company
is authorized to rely upon this engagement of HEL or any statements made by or
conduct of HEL.  The Company may not assign its rights and obligations under
this Agreement without the prior written consent of HEL. Similarly, HEL shall
not assign its rights and obligations under this Agreement without the prior
written consent of HEL. HEL acknowledges that the personal services of its CEO,
Geoffrey Hampson are crucial to Company and its undertakings herein. If Hampson
should leave HEL or should become incapacitated, this Agreement may be cancelled
by Company on 30 days’ notice to HEL, provided that accrued obligations of
Company to HEL hereunder will remain in effect.




22.

This Agreement constitutes the entire understanding and agreement of the Company
and HEL with respect to the subject matter of this Agreement, and contains all
of the covenants and agreements of the Company and HEL with respect to this
Agreement.  The Company and HEL each acknowledge that no representations,
inducements, promises or agreements (oral or written), have been made by the
Company or HEL, or anyone acting on behalf of the Company or HEL, which are not
contained in this Agreement, and any prior agreements, promises, negotiations,
or representations with respect to the subject matter of this Agreement (whether
written or oral), not expressly set forth in this Agreement, are of no force or
effect.  This Agreement may be amended or modified only by writing signed by the
parties hereto.  




23.

This Agreement shall be governed by, construed under, and enforced in accordance
with the laws of the State of Florida without giving effect to its





Hampson Equities Ltd. Engagement Agreement            5 of
7                                                  December 11, 2011




--------------------------------------------------------------------------------

conflict of law provisions. In the event a judicial proceeding is necessary, the
sole forum for resolving disputes arising under or relating to the Agreement
shall be the Courts of the State of Florida and all related appellate courts and
the parties hereby consent to the jurisdiction of such courts and that venue
shall be in Orlando, Florida. Any dispute or proceeding concerning this
Agreement will be exclusively resolved by binding arbitration to be held in
Orlando, Florida.




24.

This Agreement shall be construed and interpreted in such manner as to be
effective, enforceable and valid under all applicable laws.  If any provision of
this Agreement shall be held invalid, prohibited or unenforceable under any
applicable laws or regulations of any applicable jurisdiction, such invalidity,
prohibition or unenforceability shall be limited to such provision and shall not
effect or invalidate the other provisions hereof or affect the validity or
enforceability of such provision in any other jurisdiction, and to the extent
the provisions hereof are severable.




25.

The terms and provisions hereof shall be deemed to apply without regard to
number, and shall therefore refer to singular or plural, as appropriate, and
shall apply without regard to the gender of words and expressions used herein.




26.

HEL recognizes that income derived by it from the Company must meet the
applicable State and Federal laws and regulations. If Company becomes obligated
to pay HEL under the terms of this Agreement, nevertheless, Company shall not be
obligated to pay HEL in the event any such payment would be construed to be in
violation of any such law or regulation. The burden shall be on HEL to prove to
the reasonable satisfaction of Company’s SEC attorneys that such payment(s), if
made in the manner HEL requests, will not render the Company in violation of any
such State or Federal law or regulation.




27.

All Notices or other communications required or permitted hereunder shall be in
writing and shall be personally delivered or sent by certified mail, postage
prepaid, return receipt requested, or by facsimile transmittal if followed by
overnight courier service to the addressee at the address set forth herein. Such
notice or other communication shall be deemed given (a) upon receipt of or
refusal to accept delivery if delivered by facsimile transmittal or by E-Mail,
with a copy thereof tendered on the same day to an overnight air express service
for next business day delivery; (b) one (1) business day after tendering to an
overnight air express service for next business day delivery, and (c) seven (7)
business days after mailing if by registered or certified mail. Either party may
change the address for notice to that party by delivering written notice of such
change in the manner provided above, such change to be effective not sooner than
five (5) days after the date of notice of change.




For Company:

LivingVentures, Inc.

2200 Lucien Way

Suite 350

Maitland, FL 32751

Attn: G. Richard Hostetter, Gen. Counsel

grhostetter@ggi-x.com.

Ph 407-875-9989











Hampson Equities Ltd. Engagement Agreement            6 of
7                                                  December 11, 2011




--------------------------------------------------------------------------------



For HEL:

Hampson Equities, Ltd.

Attn: C. Geoffrey Hampson

1066 West Hastings Street

Vancouver, BC

Canada, V6E 3X1

ghampson@hampsonequities.com

Cell Phone: 312-420-0690







28.

If a party hereunder is alleged by the other party to be in substantial default
hereunder, the non-defaulting party shall give notice to the alleged defaulting
party and 30 days in which to cure such default. If not cured, then the
non-non-defaulting party may terminate this Agreement upon 5 days’ notice to the
other party. A substantial default shall exist with respect to Company if it
makes any material misrepresentation or fails to pay compensation and expenses
due hereunder, subject to the provisions of Paragraph 26. A substantial default
shall exist with respect to HEL if Hampson is in gross neglect of his duties
hereunder.







If this letter correctly sets forth the entire understanding between HEL and the
Company with respect to the foregoing, please so indicate by signing below, at
which time this letter shall become a binding contract.




 

Sincerely,

 

 

 

 

 

HAMPSON EQUITIES LTD

 

 

 

 

 

/s/ C. Geoffrey Hampson

 

 

C. Geoffrey Hampson, CEO

 

 

Date:  December 11, 2012

 







APPROVED AND RATIFIED BY THE BOARD OF DIRECTORS ON FEBRUARY 13, 2013




Accepted and agreed as of the date first above written:




LIVINGVENTURES, INC







/s/ Richard Asta               

Richard Asta, CEO







Date:  December 11, 2012




APPROVED AND RATIFIED BY THE BOARD OF DIRECTORS ON FEBRUARY 13, 2013





Hampson Equities Ltd. Engagement Agreement            7 of
7                                                  December 11, 2011


